FlLED

|N CLERK`S OFFlCE
U.S. DlSTR|CT COURT E.D.N.Y.

Helen F. Dalton & Associates, P.C. * MAR ' 7 2019` *

Roman Avshalumov (RA 55 08)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263~9591

UNITED sTATEs DISTRICT CoURT CV 1 9 _ 1 3 3 4

EASTERN DISTRICT OF NEW YORK

BROOKLYN OFF|CE

 

X HURLEY, J_
ROLANDO PONClANO, individually and on behalf of all others
similarly situated, L]NDSAY, M.J..
Plaintiff COLLECTIVE ACTION
’ CoMPLAlNT
-against-
JURY TRIAL
1323 LLC d/b/a BAREBURGER, and GEoRGE DELLIs, DEMANDED
GEORGE RODAS, and DIONISIOS MANOLATOS, as
individuals,
Defendants.
X

 

l. Plaintiff, ROLANDO PONCIANO, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff'), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiff, ROLANDO PONCIANO, individually and on behalf of all others
similarly situated, through undersigned counsel, brings this action against B23 LLC
d/b/a BAREBURGER, and ,GEORGE DELLIS, GEORGE RODAS, and
DIONISIOS MANOLATOS, as individuals, (hereinafter referred to as
"Defendants"), to recover damages for egregious violations of state and federal wage
and hour laws arising out of Plaintiff’s employment at B23 LLC d/b/a
BAREBURGER, located at 42 Main Street, Port Washington, New York 11050.

3. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount

lO.

ll.

l2.

l3.

exceeding $lO0,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTI()N AND VENUE
This Court has subject matter jurisdiction over Plaintiff`s federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ROLANDO PONCIANO residing at 40-15 23rd Avenue, Astoria, New York
lllOS, was employed from in or around June 20l5 until in or around June 2016 by
Defendants at B23 LLC d/b/a BAREBURGER, located at 42 Main Street, Port
Washington, New York 11050.
Upon information and belief, Defendant B23 LLC d/b/a BAREBURGER is a
corporation organized under the laws of New York with a principal executive office
at 42 Main Street, Port Washington, New York llOSO.
Upon information and belief, Defendant B23 LLC d/b/a BAREBURGER is a
corporation authorized to do business under the laws of New York.
Upon information and belief, Defendant GEORGE DELLIS owns and/or operates
B23 LLC d/b/a BAREBURGER.
Upon information and belief, Defendant GEORGE DELLIS is the Chief Executive
Officer of B23 LLC d/b/a BAREBURGER.
Upon information and belief, Defendant GEORGE DELLIS is an agent of B23 LLC
d/b/a BAREBURGER.

 

 

H, ,…,,,

l4.

15.

16.

17.

18.

l9.

20.

2l.

22.

23.

24.

25.

26.

27.

Upon information and belief, Defendant GEORGE DELLlS has power over personnel
decisions at 1323 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant GEORGE DELLIS has power over payroll
decisions at B23 LLC d/b/a BAREBURGER.

Defendant GEORGE DELLIS has the power to hire and fire employees at 1323 LLC
d/b/a BAREBURGER, establish and pay their wages, set their work schedule, and
maintains their employment records.

During all relevant times herein, Defendant GEORGE DELLIS was Plaintiff’s
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant GEORGE R()DAS owns and/or operates
B23 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant GEORGE RODAS is the Chief Executive
Officer of B23 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant GEORGE RODAS is an agent of B23 LLC
d/b/a BAREBURGER.

Upon information and belief, Defendant GEORGE RODAS has power over personnel
decisions at 1323 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant GEORGE RODAS has power over payroll
decisions at B23 LLC d/b/a BAREBURGER.

Defendant GEORGE RODAS has the power to hire and fire employees at B23 LLC
d/b/a BAREBURGER, establish and pay their wages, set their work schedule, and
maintains their employment records.

During all relevant times herein, Defendant GEGRGE RODAS was Plaintiffs
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant DIONISIOS MANOLATOS owns and/or
operates B23 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant DIONISIOS MANOLATOS is the Chief
Executive Officer of B23 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant DIONISIOS MANOLATOS is an agent of
B23 LLC d/b/a BAREBURGER.

 

 

28.

29.

30.

3l.

32.

33.

34.

35.

36.

37.

Upon information and belief, Defendant DIONISIGS MANOLATOS has power over
personnel decisions at 1323 LLC d/b/a BAREBURGER.

Upon information and belief, Defendant DIONISIOS MANOLATOS has power over
payroll decisions at 1323 LLC d/b/a BAREBURGER.

Defendant DIONISIOS MANOLATOS has the power to hire and fire employees at
1323 LLC d/b/a BAREBURGER, establish and pay their wages, set their work
schedule, and maintains their employment records.

During all relevant times herein, Defendant DIONISIOS MANOLATOS was
Plaintiff s employer within the meaning of the FLSA and NYLL.

On information and belief, B23 LLC d/b/a BAREBURGER is, at present and has been
at all times relevant to the allegation in the complaint, an enterprise engaged in
interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales ofnot less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff ROLANDO PONCIANO was employed from in or around June 2015 until in
or around lune 2016 by Defendants at 1323 LLC d/b/a BAREBURGER, located at 42
Main Street, Port Washington, New York 11050.
During Plaintiff ROLANDO PONCIANC)’S employment by Defendants Plaintiffs
primary duties were as a food preparer, cook, and kitchen worker, and performing
other miscellaneous duties from in or around June 2015 until in or around lune 2016.
Plaintiff ROLANDO PONCIANO was paid by Defendants approximately $600.00
per week from in or around June 2015 until in or around June 2016.
Plaintiff worked approximately sixty-six (66) hours or more per week during his
employment by Defendants from in or around June 2015 until in or around June
2016.
Although Plaintiff ROLANDO PONCIANO worked approximately sixty-six (66)

hours or more per week during his employment by Defendants from in or around June

 

38.

39.

40.

41.

42.

43.

44.

2015 until in or around June 2016, Defendants did not pay Plaintiff time and a half
(1.5) for hours Worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Furthermore, although Plaintiff ROLANDO PONCIANG worked approximately
eleven (l l) or more hours per day, six (6) days a week from in or around lune 2015
until in or around June 2016, Defendants did not pay Plaintiff an extra hour at the
legally prescribed minimum wage for each day worked over ten (10) hours, a blatant
violation of the spread of hours provisions contained in the NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
food preparers, cooks, kitchen Workers, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
same sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation

Upon information and belief, Defendants employed between 30 and 60 employees

within the past three years subjected to similar payment structures

 

45.

46.

47.

48.

49.

50.

51.
52.

53.

54.

55.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation

Defendants’ unlawful conduct has been widespread, repeated, and consistent

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members

The claims of Plaintiff are typical of the claims of the putative class

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b).

 

 

56.

57,

58.

59.

60.

6l.

62.

63.

64.

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(l).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re~alleges and incorporates by reference all allegations in all preceding
paragraphs
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount

equal to his unpaid overtime wages in the form of liquidated damages, as well as

 

reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Spread of Hours Compensation Under New York Labor Law
65. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs

66. Defendants willfully violated Plaintiffs rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day worked more than ten (10) hours, in
violation of the New York l\/linimum Wage Act and its implementing regulations
N.Y. Labor Law §§ 650 ets£q; 12 N.Y. C. R. R. § 142-2.4.

67. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants his unpaid spread of hour compensation, reasonable attorneys’ fees,

and costs of the action, pursuant to N. Y. Labor Law § 663 (1).

FOURTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

68. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs

69. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff’ s primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

70. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FIFTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
71. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs
72. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3).

 

 

73. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that judgment be granted:

3..

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff` s rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiff unpaid overtime wages;

Awarding Plaintiff unpaid spread of hours compensation;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest;

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint

Dated: This §Q`Q day of FebruaryZ M

admin Avsharumo§,-EMRA 5508)
Helen F. Dalton & Associates PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROLANDO PONCIANO, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

B23 LLC d/b/a BAREBURGER, and GEORGE DELLIS, GE()RGE RODAS and DIONISIOS
MANOLATOS, as individuals,

Defendants

 

SUMl\/IONS & COMPLAINT

 

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road. Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

B23 LLC D/B/A BAREBURGER
42 MAIN STREET
PORT WASHINGT()N, NEW YORK 11050

GEORGE DELLIS
42 MAIN STREET
PORT WASHINGTON, NEW YORK 11050

GEORGE RODAS
42 MAIN STREET
PORT WASHINGTON, NEW YORK 11050

DIONISIOS MANOLATOS

42 MAIN STREET
PORT WASHINGT()N, NEW YORK 11050

10

 

